  Case 3:19-cv-01211-JPG Document 8 Filed 06/01/20 Page 1 of 1 Page ID #32




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FREDRICK O. GOSS,
 Petitioner,

 v.                                                               Case No. 19–CV–01211–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                        JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Fredrick O. Goss’s

Motion to Vacate, Set Aside or Correct Sentence is DISMISSED for lack of jurisdiction.



Dated: Monday, June 1, 2020                        MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
